Citation Nr: 0434514	
Decision Date: 12/16/04    Archive Date: 01/05/05

DOCKET NO.  03-15 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
renal calculus.  

2.  Entitlement to service connection for kidney damage.  

3.  Entitlement to service connection for gout.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 2001 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied the aforementioned 
claims.  The veteran filed a notice of disagreement (NOD) in 
September 2001.  A statement of the case (SOC) was issued in 
June 2003.  A substantive appeal (VA Form 9) was received 
that same month.  

The issue of entitlement to service connection for gout being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of renal calculus are not 
manifested by an occasional attack of colic.  

2.  There is no medical evidence of damage to the veteran's 
kidneys in service or any time thereafter.  

3.  The veteran's kidneys have not been damaged as a result 
of his service-connected residuals of renal calculus.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
renal calculus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 
7508, 7509 (2004).

2.  Kidney damage was not incurred in or aggravated by active 
service, nor was it the result of the veteran's service-
connected residuals of renal calculus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim for service connection.  Furthermore, 
the RO sent letters to the veteran in July 2001 and 
June 2003, which asked him to submit certain information, and 
informed him of the elements needed to substantiate his 
claim.  In accordance with the requirements of the VCAA, the 
letters informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That occurred here via the July 2001 VCAA 
letter.  The veteran was also provided an opportunity to 
testify at a hearing, which he did at a videoconference 
hearing in August 2004.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran was examined in connection with 
this claim.  He has not identified any additional evidence 
pertinent to his claim not already of record, and there are 
no known additional records to obtain.  There is nothing 
further that can be done in this respect.

The Board finds that VA has satisfied its duties to inform 
and assist him.  

II.  Increased  Rating

In a rating decision of May 1947, the RO granted service 
connection for residuals of renal calculus, and assigned a 
noncompensable rating, effective June 1946.  This 
noncompensable rating has remained in effect since that date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The veteran is currently assigned a noncompensable disability 
rating for residuals of renal calculus (kidney stones) under 
the provisions of 38 C.F.R. § 4.115b. Diagnostic Code 7508 
(2004).  Diagnostic Code 7508 provides that nephrolithiasis 
may also be rated, by analogy, as hydronephrosis, Diagnostic 
Code 7509.  The veteran now contends that his disorder is 
more disabling than previously evaluated, and he has appealed 
for an increased rating.  

Diagnostic Code 7508, the Rating Schedule for 
nephrolithiasis, indicates that kidney disorders should be 
rated as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: (1) diet therapy; (2) 
drug therapy; (3) or invasive or non-invasive procedures more 
than two times per year.  However, if any of the above-stated 
requirements are met, a 30 percent disability rating is 
assigned.  See 38 C.F.R. § 4.115b (2004).  Diagnostic Code 
7509, the Rating Schedule for hydronephrosis, assigns a 10 
percent disability rating for disorders with only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent disability rating is 
assigned for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent disability rating is assigned for 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  Finally, severe hydronephrosis is 
rated as renal dysfunction.  

VA outpatient treatment records dated in December 1998 
reflect no treatment sought for kidney stones.  In December 
1998, it was noted that the veteran called in stating a 
lengthy history of kidney stones.  He indicated that he had 
18 or 19 since 1945.  He stated that he experienced pain over 
the weekend that he attributed to a kidney stone on the right 
side.  He stated he had pain in the right kidney area and 
then lower down.  He related that he did not seek care, 
stating that he did not want to take up anyone's time over 
the Christmas weekend.  He stated that it had been 24 hours 
since the pain occurred.  He did not see the kidney stone 
pass.  He scheduled an appointment with his physician and was 
advised to seek care sooner if the symptoms were to return.  

The veteran underwent a VA examination in August 2000.  The 
veteran gave a history of passing between 15 to 20 stones 
between 1947 to 1962.  He stated that several of the stones 
were analyze and turned out to be uric acid.  In 1972, he was 
started on Allopurinol to remove a stone in his left kidney.  
He related that he did not have any recurrence of kidney 
stones until December 1998.  At that time, he developed 
severe pain in his right flank and he called the Bay Pines 
emergency room for advice.  He indicated that he was told 
that he should wait and if the pain did not discontinue, he 
should come in for an evaluation.  The pain gradually 
disappeared and he had no problems since that time with pain.  
Physical examination revealed a well healed left flank scar 
from a previous renal surgery.  No organs or masses felt.  
Bay Pines clinical laboratory report from November 1999 
showed normal BUN and creatinin and a normal uric acid of 
4.2.  The diagnosis was nephrolithiasis secondary to gout.  

In October 2002, it was noted by VA outpatient treatment 
record that the veteran had a normal kidney with mild PVR.  

In August 2004, the veteran testified at a videoconference 
hearing before the undersigned.  He testified that he had not 
had a kidney stone attack since Christmas week in 1998.  He 
related that when he had kidney stones that they gave him 
immense pain.  He discussed the numerous stones that he had 
between 1945 to 1956.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against a compensable evaluation for residuals of renal 
calculus.   .

The objective medical evidence of record shows no evidence 
that the veteran's residuals of renal calculus were 
manifested by occasional attacks of colic, not requiring 
catheter drainage.  In fact, the medical evidence of record, 
and the veteran's testimony at videoconference hearing, 
indicate that he has not had what he suspected was a kidney 
stone attack since December 1998.  Even addressing that 
evidence, it was the veteran's statement alone that indicated 
that he had a kidney stone attack in December 1998.  He 
related that he did not seek care for what he believed was a 
stone, nor did he see a kidney stone pass.  In light of these 
findings, the fact that the medical evidence shows normal 
kidneys and he has not been treated or reported treatment for 
a kidney stone since the 1970's, the Board finds that a 
preponderance of the evidence is against a compensable rating 
for residuals of renal calculus.  

III.  Service Connection

The veteran seeks service connection for kidney damage as a 
result of service.  In the alternative, he claims that he has 
kidney damage as a result of his renal calculus and or 
medication used for the condition.  He claims that he has 
problems with scar tissue and strictures as a result damage 
sustained to his kidneys from renal calculus.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a) (2004).  The U.S. Court of Appeals for Veterans 
Claims (Court) has clarified that service connection shall be 
granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service- connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

Service medical records are devoid of findings, treatment, or 
diagnosis for damage to kidneys.  

After service, the veteran was hospitalized at the Altoona 
Hospital in November 1956 with severe pain of the right flank 
.  The diagnosis was kidney stones.  Prior to discharge, the 
veteran underwent a cystoscope which show that both of his 
kidneys were normal and no stones were shown.  

In September 1971, the veteran underwent a VA examination.  
The diagnosis was history of renal calculi, none found on 
examination with a normal IVP.  A nephrostomy scar was shown 
which extended from the anterior 10th lower rib laterally, 
and upward to the level of the 6th rib.  The scar was well-
healed, non tender, and not adherent.  

VA outpatient treatment records from December 1998 to 
April 2004 were associated with the claims folder.  In 
March 1999, the veteran underwent an ultrasound which 
indicate that he had normal sized kidneys without evidence of 
hydronephrosis.  In October 2002, the outpatient treatment 
record showed a normal kidney.  All other outpatient 
treatment records are related to other conditions other than 
the veteran's kidneys.  

With respect to the veteran's claim of service connection for 
kidney damage, there is no evidence of complaints, findings, 
or diagnosis in service of a kidney condition.  However of 
most import, is the most recent findings of VA in August 2000 
and October 2002 on VA examination and outpatient treatment.  
These records show that the kidneys are normal.  In order to 
prevail on a claim for service connection, there must be 
current evidence of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Unfortunately, there is 
no competent medical evidence of a current kidney damage.  
The only indication that there is any kidney damage due to 
service or his service-connected residuals of renal calculus 
is the veteran's own statements of such.  It is well 
established that laypersons cannot provide testimony when an 
expert opinion is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, service connection for 
kidney damage cannot be granted on a direct or secondary 
basis.  

ORDER

A compensable rating for residuals of renal calculus is 
denied.  

Service connection for kidney damage on a direct or secondary 
to service connected residuals  of renal calculus is denied.  


REMAND

The veteran asserts in essence, that service connection is 
warranted for gout based upon service incurrence.  The 
veteran maintains that it was his gout in service that caused 
his kidney stones for which he is already service connected.  
He believes he should also be service connected for gout and 
any other residuals thereof.  

The veteran maintains that he has been told by his VA 
examiners that his gout is the reason that he has kidney 
stones and they have treated him for such.  He also maintains 
that VA examinations have found that he has diagnoses of 
nephrolithiasis, secondary to gout.  

The veteran should be given an opportunity to obtain nexus 
statements from the VA physicians whom he claims have 
attributed his kidney stones to gout in service.  VCAA duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).  Since his August 2000 VA 
examination does indicate a diagnoses of nephrolithiasis, 
secondary to gout, and he has been service-connected for 
kidney stones due to service, he should be examined to 
determine if there is a nexus between his gout and service.  

Under the circumstances, this case is remanded to the RO via 
the Appeals Management Center in Washington, DC., for the 
following:  

1.  The veteran should be advised as to 
the evidence needed to substantiate his 
claim for service connection for gout, 
his and VA's responsibilities in 
obtaining evidence, and that he should 
submit any pertinent evidence in his 
possession regarding this claim.  

2.  The veteran should be instructed to 
obtain a statement and any medical 
evidence to that effect from the 
examiners that he claimed informed him 
that his kidney stones were a result of 
gout in service.  

3.  The veteran should be scheduled for 
an appropriate examination to ascertain 
the nature and extent of any gout 
disability.  For any such disability 
diagnosed, the examiner should be asked 
to offer an opinion as to whether it is 
likely, unlikely or at least as likely 
as not that any diagnosed gout had its 
onset in service or was in any way 
related to service.  The claims file 
should be provided to the examiner for 
review.  A rationale should be given 
for any opinion rendered.  

4.  The claim for service connection 
for gout should then be re-adjudicated.  
If the decision remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



